DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-14 are objected to because of the following informalities:   
In claim 1, --a-- should be added after “predicting” in line 1; there is lack of relationship between the step of “predicting at least one future temperature within the concrete,” as recited in line 3, and the step of “determining energy production (ΔQn) within the concrete,” as recited in the last line, with the remining steps of the claim; and it is nor clear how the method predicts a maturity of a concrete during a curing process, as recited in lines 1-2, because there are no steps in the body of the claim describing predicting a maturity of a concrete during a curing process.
In claim 2, there is lack of relationship between the step of “determining one or more environmental parameters influencing the temperature of the concrete” with the remining steps of base claim 1.
In claim 3, it is not clear from the specification what is a “box wall transducer” in line 14.
In claim 6, --the-- should be added after “predicting” in line 2; and “(TF1, TF2)” should be deleted from lines 2-3.
In claim 7, --a-- should be added after “predicting” in line 1; there is lack of relationship between the “predicting unit configured to predict at least one future temperature within the concrete,” as recited in line 3, and the “energy production estimator configured to estimate energy production (ΔQacc, n) within the concrete,” as recited in lines 7-8, with the remining 
In claim 10, --the-- should be added after “predict” in line 2; and “on basis of” should be changed to --based on-- in line 3.
In claims 12 and 14, --the-- should be added after “via” in respective lines 3 and 2; and “collected” should be deleted from line 2.
Claims 4, 5, 8, 9, 11, and 13 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claim 3, the recitation of a “box wall transducer” is not described in the specification and is not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0353864 to Grochoski.
Referring to claim 1, Grochoski discloses a method for predicting a maturity of concrete during a curing process (figures 1, 2, 7; paragraphs 29, 30, 32, 43, 50, 54, 98), characterized in that the method comprises the following steps:
predicting (using a model) at least one future temperature within the concrete (204) (figure 7; paragraphs 29, 30, 50, 54);
performing at least one temperature measurement (using temperature sensors 212) of the concrete (204) (paragraphs 66, 98);
transmitting the at least one temperature measurement wirelessly from at least one temperature sensor (212) to an external device (paragraphs 32, 50, 66); and
determining an energy production (free heat) within the concrete (212) (paragraph 43).



Referring to claim 4, Grochoski discloses that environmental parameters are saved to form historical data (paragraph 32).

Referring to claim 5, Grochoski discloses that the environmental parameters include at least one of (a) one or more environmental temperatures, (b) one of more air circulation measurements, and (c) one or more humidity measurements (paragraphs 32, 34, 46).

Referring to claim 6, Grochoski discloses that at least some of the historical data are used for predicting the at least one future temperature within the concrete (paragraphs 30, 32).

Referring to claim 7, Grochoski discloses that a system for predicting a maturity of concrete (204) during a curing process, characterized in that the system comprises:
a predicting unit (computer with a model) configured to predict at least one future temperature within the concrete (204) (figure 7; paragraphs 29, 30, 50, 54);
at least one temperature sensor (212) configured to perform temperature measurements of the concrete (204) paragraphs 66, 98); and
an energy production estimator (model) configured to estimate energy production (free heat) within the concrete (paragraph 43);


Referring to claim 8, Grochoski discloses that the system comprises one or more environmental parameter determination units configured to determine one or more environmental parameters (e.g., weather, ambient temperature) influencing the temperature of the concrete (paragraphs 32, 46).

Referring to claim 9, Grochoski discloses that the system is configured to store one or more environmental parameters to form historical data (paragraph 32).

Referring to claim 10, Grochoski discloses that the system is configured to predict the at least one future temperature within the concrete based on the historical data (paragraphs 30, 32).

Referring to claim 11, Grochoski discloses that each of the at least one temperature measurement is a real-time temperature measurement (paragraph 98).

Referring to claim 12, Grochoski discloses that the step of transmitting the at least one temperature measurement comprises transmitting the at least one temperature measurement to a server via the internet (paragraph 50).

Referring to claim 13, Grochoski discloses that each of the at least one temperature measurement is a real-time temperature measurement (paragraph 98).

Referring to claim 14, Grochoski discloses that the at least one temperature sensor (212) is configured to transmit the temperature measurements to a server via the internet (paragraph 50). 

Conclusion
The references made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure for disclosing predicting the temperature of concrete.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/9/22